LETTS, Justice.
I am of opinion the Act approved June 1, 1938, 52 Stat. 596, D.C.Code 1940, § 11 — 902 et seq., fully defines the jurisdiction of the Juvenile court; that such jurisdiction relates only -to cases which -involve children.
Petitioner is held for non-support of his wife only; the welfare of no children is involved.
The Juvenile Court Act above cited in language declares that the pre-existing law is “amended so as to read as follows.” The act further declares that all acts or parts, of acts inconsistent therewith are thereby repealed.
The jurisdiction conferred upon the Juvenile court by reference to the act of March 19, 1906, relates only to cases involving children arising under that act.
I find that the Juvenile court exceeded its jurisdiction and that petitioner should be discharged.
It is so ordered.
Order Granting Writ (and Releasing)
Petitioner.
Upon consideration of the petition filed herein for a writ of habeas corpus, the writ, and answer thereto, it is this 21st day of February, 1940, ordered, that said writ be and the same is hereby granted and the petitioner, Walter B. Wilson, be discharged and released forthwith from the custody of the respondent, the Superintendent of the Washington Asylum and Jail.